                                    Exhibit 10.2




CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
22nd day of September, 2020, by and between Lawrance McAfee (“Consultant”) and
U.S. Physical Therapy, Inc. (“USPh”) and its affiliated clinics (collectively
“Company”).
                                                       RECITALS
A.
Consultant has served as the Company’s Chief Financial Officer for many years,
and is retiring from that role effective as of November 9, 2020;

B.
Consultant shall continue to be employed by the Company until December 8, 2020,
and thereafter Company wishes to retain the independent services of the
Consultant in order to have access to Consultant’s expertise and experience, on
an as-needed basis, in connection with the Company’s completion of its annual
audit and other financial and financial reporting related matters; and

C. Consultant has agreed to render consulting services to the Company on the
terms and conditions stated herein.
NOW THEREFORE, in consideration of the mutual agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:
1. Services.  The Company engages Consultant to perform consulting services, on
an as-needed basis, as requested from time to time by the Company’s Chief
Executive Officer or the Company’s Chief Financial Officer.
2. Term of Agreement.  The term of this Agreement shall be for a six (6) month
period commencing on December 9, 2020, and ending June 9, 2021 (“Term”).  The
parties may renew the Term by mutual agreement.
3. Consulting Fees.  The Consulting Fees for the Consultant’s services shall be
paid at the rate of $245 per hour.  Consultant shall provide a written invoice
on a bi-weekly basis, setting forth a description of the work performed and the
associated hours.
4. Taxes.  Consultant acknowledges and agrees that, except as otherwise required
by law, the Company will not withhold or deduct any federal, state, or local
income taxes or unemployment insurance or social security taxes (collectively,
“Taxes”) from payments made to Consultant hereunder.  Consultant shall report
and pay directly all Taxes accruing as a result of payments made to Consultant
under this Agreement.  Consultant shall indemnify, defend and hold the Company
and its directors, officers, affiliates, agents, employees, successors and
assigns, harmless from and against any and all liabilities, obligations, claims,
penalties, fines or losses, including reasonable attorneys’ fees and costs,
resulting from or in any way related to Consultant’s failure to pay any Taxes.
5. Employment Agreement.  Company and Consultant agree that nothing herein shall
have any impact on any of the rights or obligations set forth in Consultant’s
Employment Agreement with the Company, including those rights and obligations
that extend beyond the termination of employment.
                      IN WITNESS WHEREOF, the parties have executed this
Agreement as of the day and year first written above.




LAWRANCE MCAFEE:                                                COMPANY:
U.S. PHYSICAL THERAPY, INC.




/s/ Lawrance McAfee                                                       By:
/s/ Christopher Reading
     Lawrance McAfee                                                           
       Christopher Reading, CEO





